Citation Nr: 1704398	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from February 1952 to February 1972.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 decision in which the Milwaukee Pension Management Center (PMC) denied the appellant's claim for death pension benefits.  Jurisdiction over this case was subsequently transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and that office forwarded the appeal to the Board.

In December 2013 correspondence, the Detroit, Michigan Regional Office (RO) notified the appellant of the date and time of her requested Board video conference hearing.  Although the letter was addressed to her deceased husband, a copy of the notice was also sent to her representative.  The appellant failed to appear for the January 2014 hearing and neither she nor her representative contacted the RO to reschedule or offer good cause for not appearing for the hearing.  Moreover, in a January 2017 written brief presentation made on the appellant's behalf, her representative did not mention the appellant's January 2013 hearing request or the scheduled hearing.  Based on the foregoing, the appellant's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  The Veteran served on active duty for more than 90 days during a period of war.

2.  In calendar year 2011, the appellant's countable income was $15,660 and exceeded the maximum annual pension rate for that year.

3.  In calendar year 2013, the appellant's countable income was $14,844 and exceeded the maximum annual pension rate for that year.


CONCLUSION OF LAW

The eligibility requirements for entitlement to VA death pension benefits are not met.  38 U.S.C.A. §§ 1501, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.262, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The appellant did not receive notice of the requirements to substantiate a claim for death pension benefits prior to the initial adjudication of her claim.  However, the Board finds the omission harmless to the appellant, and that remanding the case to provide such notice would only result in unnecessarily imposing additional burdens on VA with no benefit to the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In this regard, the Board notes that the application itself (VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) elicits information necessary to decide the claim, including the Veteran's dates of military service, the appellant's assets and income, and the appellant's paid medical expenses.  Moreover, the December 2012 statement of the case (SOC) included the applicable law and regulations and readjudicated the claim.  Thereafter, the appellant submitted additional information about her income with her substantive appeal.


In addition, neither the appellant nor her representative has alleged any prejudice as a result of any deficient VCAA notification or error, nor has any prejudice been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  In this regard, the appellant's statements appear to reflect her understanding that her entitlement to death pension benefits hinges on her countable income after deducting eligible paid medical expenses.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007) (notice defects not prejudicial where cured by actual knowledge on the part of the claimant).  Therefore, the VCAA notice error does not harm the appellant.

The Board also finds that VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate her claim for death pension benefits, including verifying her Social Security income and obtaining information about her medical expenses.  Therefore, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the death pension issue in appellate status.

II. Analysis

The appellant contends that she is entitled to death pension benefits.  Specifically, she believes that death pension benefits should be awarded based on the Veteran's 20 years of active duty service.

Improved death pension is a benefit payable to the surviving spouse of a veteran of wartime service who has died of nonservice-connected disability.  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 101, 1521(j) (West 2014); 38 C.F.R. § 3.3(b)(4) (2016).

In this case, review of the record reveals that the Veteran served from February 1952 to February 1972 during the Korean conflict and Vietnam era.  He died in December 2003 and was service-connected for duodenal ulcer disease with leiomyoma of the distal antrum, rated 10 percent disabling since March 1972.  Therefore, the first of two criteria needed to establish basic entitlement to death pension benefits has been met.  See 38 C.F.R. § 3.3(b)(4)(i).

The Board must now consider whether the appellant meets the net worth requirements.  In this regard, pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of estate" and "net worth" are interchangeable and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  38 C.F.R. § 3.275(b). 

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The types of exclusions from income for VA pension purposes include certain unreimbursed medical expenses in excess of five percent of the MAPR that have been paid within the 12-month annualization period, educational expenses, and a child's work income.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.272.

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  

On March 14, 2011, VA received the appellant's formal claim for death pension benefits as a surviving spouse with no dependents.  Other than $5 in cash, bank accounts, or certificates of deposit (CDs), she denied having other assets.  She listed her monthly income as $1,242.50 from Social Security and $320 from part-time employment and indicated she expected to have the same income from the same sources for the next 12 months.  She reported having paid medical expenses of $64.50 in February 2011 to the Social Security Administration (SSA) for Medicare reimbursement and $600 paid in 2010 for prescriptions.  However, because the $600 for prescriptions was paid in 2010, prior to the applicable 12-month annualization period, VA may not exclude those expenses from the appellant's income from 2011.

A June 2011 SSA Inquiry report confirmed the appellant's monthly Social Security income as $1,274.50 since 2008 and a supplementary medical insurance (SMI) premium amount of $96.50 with an SMI start date in June 1998.  The September 2011 decision also identified a $396 VA medical deductible in 2011.  Thus, in 2011 the appellant's annual Social Security income totalled $15,294 ($1,274.50 times 12).  Based on her March 2011 report, the appellant's 2011 income from part-time employment totalled $3,840 ($320 times 12).  However, in her December 2011 substantive appeal, she notified VA that as of June 30, 2011, she was no longer working.  As a result, her 2011 income from part-time employment was $1,920 ($320 times 6).  In summary, the appellant's 2011 income totalled $17,214 (Social Security income plus part-time employment income through June 2011) and her paid, unreimbursed medical expenses in 2011 totalled $1,554 (SMI premium payments of $96.50 times 12, plus the $396 VA medical deductible).

In considering whether the appellant's unreimbursed medical expenses will be excluded from her income for calendar year 2011, VA must determine whether they were or will be in excess of five percent of the applicable MAPR for the surviving spouse as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2)(iii).  The MAPR is generally revised every December 1st based upon Federal data as to the increase in the cost of living and is applicable for the following 12-month period.  

The Board notes that the Pension Management Center appeared to use the MAPR for 2010 in the September 2011 decision.  In that year, the MAPR for a surviving spouse with no dependent was $7,933.  Five percent of this amount is $397 for purposes of medical expenses.  Because the appellant's medical expenses of $1,554 for 2011 exceed five percent of the MAPR for that year, the entire amount of her medical expenses may be excluded from her total income.  However, even after subtracting $1,554 in medical expenses from her 2011 income of $17,214, the remaining countable income of $15,660 still far exceeds the MAPR.

The Board next considers the appellant's income using the 2011 MAPR for a surviving spouse without a dependent child, which was $8,219.  Five percent of this amount is $411 for purposes of medical expenses.  Because the appellant's medical expenses of $1,554 for 2011 exceed five percent of the MAPR for that year, the entire amount of her medical expenses may be excluded from her total income.  However, the appellant's remaining countable income of $15,660 still far exceeds the 2011 MAPR of $8,219.  Based on the two foregoing calculations, effective March 14, 2011, the claim for entitlement to death pension benefits must be denied due to the appellant's excess income.

While the appeal was pending, the appellant provided additional information regarding her income.  In her substantive appeal received January 25, 2013, the appellant reported she had not worked since June 1, 2011, and she was currently receiving $14,844 per year, presumably still from Social Security income.  She stated she had no dependents and did not identify any paid medical expenses.  In 2013, the MAPR was $8,485 for a surviving spouse with no dependents, and five percent of this amount is $424 for purposes of medical expenses.  Therefore, her reported income of $14,844 for 2013 exceeded the MAPR for that year and entitlement to death pension benefits is not warranted.

Assuming for the sake of argument that the appellant had $1,554 in medical expenses in 2013 as she did in 2011 and $600 in prescription medicine costs as reported for 2010, her total medical expenses of $2,154 exceed five percent of the MAPR for 2013 and would be excluded from her income.  Still, even after subtracting $2,154 in hypothetical medical expenses from her 2013 income of $14,844, the remaining countable income of $15,660 still exceeds the 2013 MAPR.  Therefore, the appellant continued to have excess income for purposes of establishing entitlement to death pension benefits.

Finally, the Board recognizes the appellant's argument that she should be entitled to death pension benefits based on the length of the Veteran's service.  However, death pension is a needs-based benefit, and the appellant's countable income has exceeded applicable MAPR rates and is, thus, a bar to receipt of death pension benefits.



ORDER

The claim for VA death pension benefits is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


